1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     JORGE ONTIVEROS CEBREROS
6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-265 GEB
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING PRELIMINARY
     JORGE ONTIVEROS CEBREROS,                         HEARING/ARRAIGNMENT ON
15                                                     INDICTMENT AND EXCLUDING TIME
                    Defendant.                         UNDER THE SPEEDY TRIAL ACT
16

17

18

19

20          The parties to this action, Plaintiff United States of America by and through Assistant
21   United States Shea J. Kenny, and Defendant Jorge Ontiveros Cebreros (hereafter referred to as
22
     “Jorge Ontiveros”) by and through his attorney Todd D. Leras, stipulate as follows:
23
            1.   This matter is presently set on December 28, 2018, at 2:00 p.m., for preliminary
24

25               hearing/arraignment on Indictment. The government presented the matter to the

26               grand jury on December 20, 2018. The grand jury returned a true bill as to a single
27
     ORDER CONTINUING
28   ARRAIGNMENT HEARING
1            count of violating 8 U.S.C. § 1326 – Deported Alien Found in the United States - that
2
             same day (Case Number 2:18-cr-265 GEB). At the time of arraignment the
3
             government also provided defense counsel with discovery consisting of
4
             approximately 715 pages of material and a proposed resolution under this district’s
5

6            Fast Track Resolution Program.

7         2. Defense counsel is engaged in continuing review of the proposed plea agreement and
8
             discovery with Jorge Ontiveros. Jorge Ontiveros’ primary language is Spanish. He
9
             therefore requires the services of a Spanish language interpreter to review discovery
10
             and discuss the proposed early resolution offer. Based on volume of initial discovery,
11

12           the need to use an interpreter for all substantive discussion, and the short timeframe

13           for consideration of a Fast Track resolution, the defense requires additional time to
14
             discuss with Mr. Ontiveros setting a future status conference/potential change of plea
15
             hearing before Judge Burrell. The defense is therefore requesting to continue the
16
             arraignment hearing to January 3, 2019, at 2:00 p.m.
17

18        3. Counsel for Defendant believes that failure to grant additional time as requested

19           would deny him the reasonable time necessary for effective preparation, taking into
20
             account the exercise of due diligence. The government does not oppose the request.
21
          4. Based on the above-stated facts, the parties jointly request that the Court find that the
22
             ends of justice served by continuing the case as requested outweigh the best interest
23

24           of the public and the Defendant in a trial within the time prescribed by the Speedy

25           Trial Act.
26
          5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
27
     ORDER CONTINUING
28   ARRAIGNMENT HEARING
1               seq., within which trial must commence, the time period of December 28, 2018 to
2
                January 3, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §
3
                3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
4
                granted by the Court at Defendant’s request on the basis that the ends of justice
5

6               served by taking such action outweigh the best interest of the public and the

7               Defendant in a speedy trial.
8
            6. Nothing in this stipulation and order shall preclude a finding that other provisions of
9
                the Speedy Trial Act dictate that additional time periods are excludable from the
10
                period within which a trial must commence.
11

12          Assistant U.S. Attorney Shea Kenny has reviewed this proposed order and authorized

13   Todd Leras via email to sign it on his behalf.
14

15
     DATED: December 21, 2018
16                                                        By     Todd D. Leras for
                                                                 SHEA J. KENNY
17
                                                                 Assistant United States Attorney
18
     DATED: December 21, 2018
19                                                        By     /s/ Todd D. Leras
                                                                 TODD D. LERAS
20
                                                                 Attorney for Defendant
21                                                               JORGE ONTIVEROS CEBREROS

22

23

24

25

26

27
     ORDER CONTINUING
28   ARRAIGNMENT HEARING
1                                                 ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered that the preliminary hearing/arraignment hearing in this matter, scheduled for
4
     December 28, 2018, is vacated. A new arraignment hearing is scheduled for January 3, 2019, at
5

6    2:00 p.m. The Court further finds, based on the representations of the parties and Defendant’s

7    request, that the ends of justice served by granting the continuance outweigh the best interests of
8
     the public and the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial
9
     Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation
10
     taking into consideration the exercise of due diligence for the period from December 28, 2018,
11

12   up to and including January 3, 2019.

13          IT IS ORDERED.
14
     Dated: December 21, 2018
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING
28   ARRAIGNMENT HEARING
